1

2
                                                                                    JS-6
3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   L.A. GEM AND JEWELRY DESIGN,                 )    Case No. CV 16-8717 FMO (KSx)
     INC.,                                        )
12                                                )
                           Plaintiff,             )
13                                                )    ORDER DISMISSING ACTION WITHOUT
                   v.                             )    PREJUDICE
14                                                )
     CHARMING CHARLIE, LLC, et al.,               )
15                                                )
                           Defendants.            )
16

17          Pursuant to the Magistrate Judge’s Order of October 22, 2018, indicating that the above-

18   captioned action has been settled, IT IS ORDERED that the instant action is hereby dismissed

19   without costs and without prejudice to the right, upon good cause shown within 30 days from the

20   filing date of this Order, to re-open the action if settlement is not consummated. The court

21   retains full jurisdiction over this action and this Order shall not prejudice any party to this action.

22   Dated this 23rd day of October, 2018.

23
                                                                            /s/
24                                                                   Fernando M. Olguin
                                                                United States District Judge
25

26

27

28
